DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/30/21 with respect to claims 1-2 and 5-10 have been fully considered and are persuasive.  Applicants arguments with respect to claims 11-12 are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winokur et al. (US 2018/0067601, hereinafter “Winokur”).	Regarding claim 11, Winokur discloses a sensor comprising (Fig. 3A, [0040], stack up sensor 300): (Fig. 3A, [0040], substrate 304);	a first sensor of a capacitance type that 5detects pressing, the first sensor being attached to the base (Fig. 3A, [0040] force sensor 301 is attached to the substrate 404); and	a second sensor of a capacitance type that detects temperature, the second sensor being attached to the base in an area that corresponds to the first sensor and that is subject to the pressing detected by the first sensor, wherein the second sensor has a structure that prevents the pressing detected by the first sensor from interfering with output of the second sensor, wherein the first sensor and the second sensor are provided to overlap each other in a thickness direction of the sensor structure (Fig. 3A, [0040], temperature sensor 308 is a capacitance type that detects temperature, the temperature sensor is attached to the base via the cover 302 and pads 306 in an area that corresponds to the first sensor (on top of force sensor 301) and that is subject to the pressing detected by the first sensor (a press on cover 302 where the force sensor 301 occurs), wherein the second sensor has a structure that prevents the pressing detected by the first sensor from interfering with output of the second sensor, wherein the first sensor and the second sensor are provided to overlap each other in a thickness direction of the sensor structure (temperature sensor 308 overlaps force sensor in thickness direction shown be arrow 314, and when cover is formed of glass, for example, the pressing of cover glass 302 prevents interference of the temperature .
Allowable Subject Matter
Claims 1-2, 5-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art teaches a sensor having each of the features of claim 1 including:	wherein the second sensor includes: 	a first electrode at a first side of the base; 	a second electrode at a second side of the base opposite the first side, the second electrode being larger than the first electrode and provided to cover the first electrode; and 	an adhesive layer interposed between the first electrode and the second electrode, wherein the pressing occurs at the second side of the base.	Regarding claim 8, none of the cited prior art teaches a sensor having each of the features of claim 8 including:	a sensor structure including: 	a first sensor of a capacitance type that detects pressing, the first sensor being attached to the base; 	a second sensor of a capacitance type that detects temperature, the second sensor being attached to the base; and 	a rigid spacer provided on the first side of the base and above electrodes of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                                                                                                                                                                                                        
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694